MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2019	ME	38	
Docket:	   Pen-18-10	
Argued:	   October	11,	2018	
Decided:	  March	12,	2019	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                ROBBIE	M.	NASON	
                                        	
                                       v.	
                                        	
                             TIMOTHY	PRUCHNIC	et	al.	
	
	
JABAR,	J.	

      [¶1]	 	 Timothy	 Pruchnic,	 M.D.,	 and	 Eastern	 Maine	 Medical	 Center	

(collectively,	 excepted	 where	 indicated	 otherwise,	 Pruchnic)	 appeal	 from	 a	

judgment	 entered	 after	 a	 jury	 trial	 in	 the	 Superior	 Court	 (Penobscot	 County,	

A.	Murray,	J.)	in	favor	of	Robbie	M.	Nason	on	his	claim	for	medical	malpractice	

against	Pruchnic.		We	affirm	the	judgment.	

                                   I.		BACKGROUND	

      [¶2]		 The	following	facts,	including	all	justifiable	inferences,	are	drawn	

from	the	trial	record	as	viewed	in	the	light	most	favorable	to	the	jury	verdict.		

See	Hansen	v.	Sunday	River	Skiway	Corp.,	1999	ME	45,	¶	5,	726	A.2d	220.		

      [¶3]		In	July	2013,	Nason	fractured	the	scaphoid	bone	of	his	right	wrist	

while	working.		Nason	was	referred	to	Pruchnic,	a	hand	surgeon	employed	at	
2	

Eastern	Maine	Medical	Center,	who	determined	that	surgical	intervention	was	

required	for	proper	healing.		Pruchnic	performed	a	surgical	implantation	of	a	

compression	screw	in	Nason’s	scaphoid	bone	in	September	2013.			

       [¶4]	 	 Throughout	 the	 next	 few	 months,	 Pruchnic	 completed	 several	

imaging	studies	on	Nason’s	wrist,	but	failed	to	discover	any	potential	problems.		

Believing	 Nason’s	 wrist	 to	 be	 healing	 properly,	 Pruchnic	 had	 Nason	 begin	

physical	therapy,	where	he	experienced	pain	and	a	distinct	clicking	feeling	in	

his	wrist.		Eventually,	Pruchnic	realized	that	the	screw	he	had	placed	in	Nason’s	

wrist	 was	 protruding	 from	 the	 scaphoid	 bone	 and	 into	 the	 surrounding	

cartilage.			

       [¶5]	 	 Due	 to	 Nason’s	 extended	 absence	 from	 work,	 his	 workers’	

compensation	agent	scheduled	him	to	be	examined	by	another	surgeon.		Upon	

examining	 Nason,	 the	 surgeon	 immediately	 recognized	 that	 the	 screw	 was	

protruding	from	Nason’s	scaphoid	bone	and	performed	surgery	to	remove	the	

screw,	during	which	the	surgeon	observed	extensive	damage	to	the	cartilage	of	

Nason’s	right	wrist.		The	surgeon	performed	a	second	surgery	in	an	attempt	to	

clean	up	as	much	damage	as	possible.		Despite	these	efforts,	Nason	continued	

to	experience	pain	in	his	right	wrist,	and	several	injections	proved	ineffective.		
                                                                                                            3	

Ultimately,	 the	 surgeon	 completed	 a	 third	 surgery	 on	 Nason,	 removing	 his	

scaphoid	bone	along	with	two	other	bones.			

        [¶6]	 	 Nason	 brought	 an	 action	 against	 Pruchnic	 and	 Eastern	 Maine	

Medical	Center,	alleging	negligence	in	Pruchnic’s	attempted	surgical	repair	of	

his	 scaphoid	 bone,	 leaving	 him	 with	 permanent	 pain	 and	 impairment	 of	 his	

wrist.		The	jury	unanimously	found	Pruchnic	and	Eastern	Maine	Medical	Center	

negligent	 and	 awarded	 damages	 of	 $2,000,000.1	 	 Pruchnic	 moved	 for	 a	 new	

trial,	or	in	the	alternative,	remittitur,	on	the	ground	that	the	jury	verdict	was	

excessive.		The	Superior	Court	denied	Pruchnic’s	motion.		This	appeal	followed.			

                                           II.		DISCUSSION	

        [¶7]	 	 Pruchnic	 argues	 that	 he	 was	 entitled	 to	 a	 new	 trial,	 or	 in	 the	

alternative,	remittitur,	on	the	ground	that	the	jury	awarded	excessive	damages.		

Pruchnic	 also	 argues	 that	 the	 trial	 court	 erred	 by	 giving	 a	 jury	 instruction	

pursuant	to	Lovely	v.	Allstate	Ins.	Co.,	658	A.2d	1091	(Me.	1995),	admitting	only	

redacted	 portions	 of	 radiology	 reports,	 and	 instructing	 the	 jury	 to	 disregard	

mentions	of	workers’	compensation.			




   1	 	 The	 trial	 court	 instructed	 the	 jury,	 by	 agreement,	 that	 Pruchnic’s	 employer,	 Eastern	 Maine	

Medical	Center,	was	liable	for	any	negligence	that	it	found	on	the	part	of	Pruchnic.			
4	

A.	    Excessive	Damages	

       [¶8]	 	 The	 assessment	 of	 damages	 “is	 the	 responsibility	 of	 the	 jury	 and	

generally	its	judgment	must	stand.		However,	the	trial	court	may	intervene	to	

set	aside	an	excessive	verdict	if	the	moving	party	is	able	to	demonstrate	that	

the	jury	acted	under	some	bias,	prejudice,	or	improper	influence,	or	has	made	

some	 mistake	 of	 fact	 or	 law.”	 	 Seabury-Peterson	 v.	 Jhamb,	 2011	 ME	 35,	 ¶	18,	

15	A.3d	 746	 (alteration	 and	 citation	 omitted)	 (quotation	 marks	 omitted).		

Because	the	trial	court	has	the	opportunity	to	observe	the	trial,	“it	is	in	a	far	

better	position	than	an	appellate	court	to	determine	whether	the	damages	are	

rationally	 supported	 by	 the	 evidence	 and	 whether	 the	 jury	 had	 an	 improper	

motive	for	awarding	excessive	damages.”		Id.	¶	19.		Accordingly,	we	review	a	

trial	 court’s	 refusal	 to	 grant	 a	 new	 trial	 or	 remittitur	 based	 on	 an	 allegedly	

excessive	jury	verdict	for	a	clear	and	manifest	abuse	of	discretion.		See	Marston	

v.	Newavom,	629	A.2d	587,	593	(Me.	1993).	

       [¶9]		In	reviewing	a	claim	that	a	jury	verdict	is	excessive,	the	trial	court	

first	 “examines	 the	 evidence	 in	 the	 light	 most	 favorable	 to	 the	 verdict”	 to	

determine	 if	 the	 verdict	 bears	 a	 rational	 relationship	 to	 the	 evidence.		

Seabury-Peterson,	2011	ME	35,	¶	19,	15	A.3d	746.		A	rational	relationship	exists	

if	 there	 is	 any	 competent	 evidence	 in	 the	 record	 to	 support	 the	 verdict.	 	 See	
                                                                                            5	

Bourette	 v.	 Dresser	 Indus.,	 Inc.,	 481	 A.2d	 170,	 174	 (Me.	 1984).	 	 If	 no	 rational	

relationship	exists	between	the	evidence	in	the	record	and	the	damages	award,	

then	 the	 trial	 court	 must	 evaluate	 the	 jury’s	 basis	 for	 awarding	 the	 allegedly	

excessive	damages.		See	Seabury-Peterson,	2011	ME	35,	¶	19,	15	A.3d	746.		If	an	

excessive	award	stems	from	an	improper	basis,	“such	as	passion	or	prejudice,	

a	new	trial	is	the	appropriate	remedy.”		Id.		However,	when	the	excessive	award	

stems	 from	 a	 good	 faith	 mistake,	 remittitur	 to	 the	 maximum	 amount	 that	

rationally	could	be	found	by	a	jury	is	the	appropriate	remedy.		Id.	

	      [¶10]		Contrary	to	Pruchnic’s	contentions,	there	is	competent	evidence	in	

the	record	to	support	the	trial	court’s	determination	that	there	was	a	rational	

relationship	 between	 that	 evidence	 and	 the	 jury’s	 damage	 award.	 	 Due	 to	

Pruchnic’s	negligence,	three	bones	were	removed	from	Nason’s	wrist,	leaving	

him	 permanently	 and	 significantly	 impaired.	 	 This	 impairment	 has	 caused	

demonstrated	 changes	 in	 Nason’s	 daily	 life	 and	 activities.	 	 Nason	 has	 further	

experienced	emotional	distress	based	on	a	fear	of	unemployability	should	he	

lose	his	job	and	a	reduced	self-worth	due	to	his	inability	to	engage	in	activities	

as	he	did	before	the	surgery	performed	by	Pruchnic.		Moreover,	because	of	the	

impairment,	Nason	was	required	to	take	a	new	position	at	work,	resulting	in	

the	loss	of	significant	overtime	wages.			
6	

	      [¶11]		Because	the	court	could	reasonably	determine	that	the	evidence	

bears	a	rational	relationship	to	the	jury’s	award	of	$2,000,000,	it	was	not	a	clear	

and	manifest	abuse	of	discretion	for	the	court	to	deny	Pruchnic’s	motion	for	a	

new	 trial,	 or	 in	 the	 alternative,	 remittitur.2	 	 We	 may	 not	 intervene	 merely	

because	of	the	amount	of	the	award	or	because	another	jury	may	have	awarded	

less.	 	 See	 Wallace	 v.	 Coca-Cola	 Bottling	 Plants,	 Inc.,	 269	A.2d	117,	 122	

(Me.	1970).		This	is	particularly	true	where,	as	here,	the	jury	was	given	a	general	

verdict	form,	making	it	impossible	to	specifically	determine	the	components	of	

damages	 assessed	 by	 the	 jury	 that	 led	 to	 the	 overall	 verdict.	 	 See	 Withers	 v.	

Hackett,	 1999	 ME	 117,	 ¶	 8,	 734	 A.2d	 189	 (“Where	 damages	 cannot	 be	

specifically	 calculated	 from	 the	 record	 and	 are	 based	 on	 the	 subjective	

judgment	of	the	fact	finder,	the	issue	is	properly	one	for	a	jury.”).			

B.	    The	Lovely	Jury	Instruction	

	      [¶12]		Pruchnic	next	contends	that	it	was	error	for	the	trial	court	to	give	

a	 jury	 instruction	 pursuant	 to	 Lovely	 v.	 Allstate	 Ins.	 Co.,	 658	 A.2d	 1091	


    2		As	an	additional	argument	for	a	new	trial,	Pruchnic	contends	that	the	trial	court’s	exclusion	of	

references	to	Nason’s	smoking	in	his	medical	records	was	error.		Pruchnic	argues	that	had	the	jury	
been	 apprised	 of	 Nason’s	 smoking,	 the	 jury	 would	 not	 have	 awarded	 such	 significant	 damages	
because	smoking	shortens	a	person’s	life	expectancy	and	reduces	the	person’s	ability	to	heal	from	
trauma.		However,	Pruchnic	failed	to	designate	an	expert	to	testify	on	the	issue,	and	despite	objecting	
to	the	court’s	redaction	of	the	medical	records,	failed	to	provide	an	argument	as	to	why	the	evidence	
was	relevant	and	admissible	or	an	offer	of	proof	to	preserve	his	objection.		See	M.R.	Evid.	103(a)(2);	
State	v.	Williams,	462	A.2d	491,	492	(Me.	1983).		Thus,	we	find	no	abuse	 of	discretion	in	the	trial	
court’s	exclusion	of	this	evidence	or	denial	of	a	new	trial	based	on	its	exclusion.	
                                                                                          7	

(Me.	1995),	 because	 the	 evidence	 adduced	 at	 trial	 did	 not	 warrant	 such	 an	

instruction.		A	trial	court	must	give	the	jury	instructions	that	are	generated	by	

the	 evidence	 presented	 in	 the	 case.	 	 See	 Bratton	 v.	 McDonough,	 2014	 ME	 64,	

¶	20,	91	A.3d	1050.		We	will	not	disturb	a	judgment	on	the	ground	that	a	jury	

instruction	 was	 given	 in	 error	 unless,	 viewing	 the	 jury	 instructions	 in	 their	

entirety,	 the	 “instructions	 fail	 to	 inform	 the	 jury	 correctly	 and	 fairly	 in	 all	

necessary	 respects	 of	 the	 governing	 law.”	 	 Niedojadlo	 v.	 Cent.	 Me.	 Moving	

&	Storage	Co.,	1998	ME	199,	¶	8,	715	A.2d	934.		When,	as	here,	an	objection	to	

the	 trial	 court’s	 jury	 instructions	 is	 properly	 preserved,	 “we	 will	 vacate	 the	

[trial]	court’s	judgment	only	if	the	erroneous	instruction	resulted	in	prejudice.”		

Caruso	v.	Jackson	Lab.,	2014	ME	101,	¶	12,	98	A.3d	221.	

	      [¶13]	 	 In	 Lovely,	 we	 explained	 that	 the	 “single	 injury	 rule	 places	 any	

hardship	 resulting	 from	 the	 difficulty	 of	 apportionment	 on	 the	 proven	

wrongdoer	 and	 not	 on	 the	 innocent	 plaintiff.”	 	 658	 A.2d	 at	 1093;	 see	 also	

Palleschi	 v.	 Palleschi,	 1998	 ME	 3,	 ¶	 3,	 704	 A.2d	 383	 (“Our	 decision	 in	 Lovely	

.	.	.	makes	 clear	 the	 policy	 choice	 that,	 as	 between	 an	 innocent	 victim	 and	 a	

tortfeasor,	 the	 law	 burdens	 the	 wrongdoer	 with	 the	 difficulties	 of	

apportionment.”).		“The	issue	of	apportionment	will	be	present	whenever	the	

defendant,	 in	 response	 to	 the	 damage	 claimed,	 produces	 evidence	 of	 a	
8	

preexisting	 or	 subsequent	 injury	 which	 the	 defendant	 asserts	 is	 the	 cause	 of	

some	 portion	of	the	 plaintiff’s	problems.”		Lovely,	658	A.2d	at	 1094	 (Lipez,	J.,	

concurring).	

	      [¶14]	 	 The	 evidence	 presented	 to	 the	 jury,	 including	 that	 presented	 by	

Pruchnic,	raised	the	issue	of	apportionment	such	that	a	Lovely	instruction	was	

appropriate.		In	his	opening	statement,	Pruchnic	pointed	out	that	“there	were	

other	 abnormalities	 in	 [Nason’s]	 wrist	 which	 have	 nothing	 to	 do	 with	 the	

screw.”	 	 Pruchnic’s	 expert	 testified	 that	 the	 extent	 of	 injury	 to	 Nason’s	 wrist	

could	be	due	to	wear	and	tear	from	an	active	life,	degenerative	changes,	and	the	

potential	trauma	from	having	multiple	surgeries.		On	cross-examination	of	the	

surgeon	 who	 removed	 the	 screw	 from	 Nason’s	 wrist,	 Pruchnic	 developed	

testimony	 that	 the	 damage	 to	 Nason’s	 wrist	 could	 have	 been	 due	 to	 early	

arthritis	 or	 trauma	 from	 the	 surgery.	 	 Finally,	 during	 closing	 arguments	

Pruchnic	 stated	 that	 “there’s	 other	 things	 going	 on	 in	 Mr.	 Nason’s	 hand	 in	

different	 areas	 of	 the	 wrist,”	 and	 that	 there	 was	 “evidence	 of	 cysts	 and	 a	

degenerative	process	even	before	the	screw	[was]	placed.”		The	evidence	and	

arguments	 presented	 by	 Pruchnic	 raised	 the	 issue	 of	 a	 preexisting	 or	

subsequent	injury	causing	at	least	some	portion	of	Nason’s	problems.		See	id.		

Thus,	it	was	not	error	for	the	court	to	instruct	the	jury	pursuant	to	Lovely.	
                                                                                          9	

C.	    Radiology	Reports	

	      [¶15]	 	 Pruchnic	 also	 argues	 that	 he	 was	 prejudiced	 by	 the	 trial	 court’s	

redaction	 of	 several	 radiology	 reports	 in	 which	 the	 radiologists	 offered	

opinions	as	to	potential	causes	of	Nason’s	wrist	problems	based	on	their	review	

of	Nason’s	imaging	studies.		Pruchnic	asserts	that	the	records	were	admissible	

in	their	entirety	pursuant	to	16	M.R.S.	§	357	(2018),	or,	alternatively,	as	facts	

forming	 the	 basis	 of	 an	 expert’s	 opinion	 and	 statements	 made	 for	 medical	

diagnosis	and	treatment.		See	M.R.	Evid.	703,	803(4).		

       [¶16]		Section	357,	in	its	relevant	part,	states	that	

       [r]ecords	 kept	 by	 hospitals	 and	 other	 medical	 facilities	 licensed	
       under	the	laws	of	this	State	.	.	.	shall	be	admissible[]	as	evidence	in	
       the	courts	of	this	State	so	far	as	such	records	relate	to	the	treatment	
       and	medical	history	of	such	cases	and	the	court	shall	admit	copies	
       of	such	records,	if	certified	by	the	persons	in	custody	thereof	to	be	
       true	 and	 complete,	 but	 nothing	 therein	 contained	 shall	 be	
       admissible	 as	 evidence	 which	 has	 reference	 to	 the	 question	 of	
       liability.	
	
16	M.R.S.	§	357.	
	
     [¶17]	 	 Section	 357	 “provides	 a	 method	 of	 authenticating	 the	 hospital	

records	and	provides	an	exception	to	Rule	802	of	the	Maine	Rules	of	Evidence,	

which,	as	a	general	matter,	bars	the	admission	of	hearsay	evidence.”		State	v.	

Jones,	 2019	 ME	 33,	 ¶	 12,	 ---	 A.3d	 ---.	 	 However,	 this	 does	 not	 “override	 the	

application	 of	 other	 Maine	 Rules	 of	 Evidence	 not	 pertaining	 to	 hearsay.”	 	 Id.	
10	

¶	13;	see	also	State	v.	Caron,	2011	ME	9,	¶	15,	10	A.3d	739	(“Medical	records	

may,	and	often	must,	be	admitted	in	redacted	form.	.	.	.”);	Cyr	v	Hurd,	554	A.2d	

345,	346-47	(Me.	1989).		Rather,	“for	the	proper	admission	of	a	hospital	record	

pursuant	to	section	357,	the	party	offering	the	record	must	(A)	establish	that	

the	 report	 is	 relevant	 to	 the	 matter	 before	 the	 court;	 (B)	 satisfy	 the	

requirements	of	section	357;	and	(C)	establish	that	the	Maine	Rules	of	Evidence	

do	not	otherwise	require	the	exclusion	of	the	medical	record.”		Jones,	2019	ME	

33,	¶	14,	---A.3d	---	(internal	citations	omitted).	

       [¶18]		Here,	there	is	no	doubt	that	the	documents	at	issue	were	medical	

records	and	were	properly	authenticated.		Therefore,	the	section	357	exception	

to	the	hearsay	rules	applied	to	any	parts	of	the	documents	that	were	related	to	

treatment	and	medical	history.3		See	id.	¶	15.			

       [¶19]		Even	though	the	radiologists	reports	were	medical	records	within	

the	purview	of	section	357,	the	court	excluded	the	reports	as	the	opinions	of	

nondesignated	 experts.	 	 See	 M.R.	 Evid.	 702;	 State	 v.	 Marden,	 673	 A.2d	 1304,	

1311	n.5	(Me.	1996)	(stating	that	“opinion	testimony	that	.	.	.	is	not	within	the	

common	 knowledge	 of	 an	 ordinary	 person	 .	 .	 .	 may	 not	 be	 given	 by	 a	 lay	



  3		Because,	in	accordance	with	section	357,	the	medical	records	are	not	subject	to	the	general	rule	

that	excludes	hearsay,	we	do	not	reach	Pruchnic’s	other	arguments	as	to	whether	the	records	could	
be	admissible	pursuant	to	an	exception	to	the	hearsay	rule.			
                                                                                     11	

witness”).		The	portions	of	the	records	that	Pruchnic	sought	to	admit	were	the	

statements	of	nontreating	and	nontestifying	radiologists	offering	their	expert	

opinions	as	to	potential	causes	of	visual	findings.		 Because	Pruchnic	failed	to	

designate	 the	 radiologists	 as	 experts,	 the	 court	 acted	 correctly	 in	 excluding,	

without	reference	to	section	357,	those	portions	of	the	records	containing	the	

undesignated	expert	witnesses’	opinions.		See	Mitchell	v.	Kieliszek,	2006	ME	70,	

¶	 19,	 900	A.2d	 719	 (“We	 have	 consistently	 held	 that	 it	 is	 an	 appropriate	

exercise	 of	 the	 trial	 court’s	 discretion	 to	 exclude	 expert	 testimony	 when	 the	

party	seeking	to	elicit	the	opinion	failed	to	designate	the	witness	as	an	expert	

.	.	.	.”);	M.R.	Civ.	P.	16A(a),	(b).	

D.	    Worker’s	Compensation	

	      [¶20]		Lastly,	Pruchnic	argues	that	the	trial	court	erred	by	instructing	the	

jury	to	disregard	all	references	to	workers’	compensation	after	allowing	those	

references	to	be	made	throughout	the	trial.		This,	Pruchnic	argues,	confused	the	

jury	and	allowed	Nason	a	double	recovery.			

       [¶21]	 	 Pruchnic	 did	 not	 object	 to	 the	 testimony	 regarding	 workers’	

compensation,	 nor	 did	 he	 object	 to	 the	 jury	 instruction	 given	 by	 the	 court.		

“When	the	claimed	error	has	not	been	preserved,	we	review	the	instruction	for	

obvious	error.”		Morey	v.	Stratton,	2000	ME	147,	¶	10,	756	A.2d	496.		An	error	
12	

is	 obvious	 only	 when	 it	 “constitutes	 such	 a	 serious	 injustice	 that	 reversal	 is	

necessary	 because	 we	 could	 not	 in	 good	 conscience	 let	 the	 judgment	 stand.”		

Coyne	v.	Peace,	2004	ME	150,	¶	14,	863	A.2d	885.	

      [¶22]		The	collateral	source	doctrine	typically	precludes	the	admission	of	

evidence	 of	 workers’	 compensation	 because	 “a	 plaintiff	 who	 has	 received	

compensation	 for	 [his]	 damages	 from	 sources	 independent	 of	 the	 tortfeasor	

remains	 entitled	 to	 a	 full	 recovery	 [from	 the	 tortfeasor].”	 	 Grover	 v.	 Boise	

Cascade	 Corp.,	 2004	 ME	 119,	 ¶	 24,	 860	 A.2d	 851	 (quotation	 marks	 omitted).		

However,	such	evidence	“may	be	admissible	for	purposes	other	than	mitigation	

of	damages	that	are	recoverable	from	the	tortfeasor.”		Id.		Where	evidence	of	a	

collateral	source	comes	to	the	attention	of	the	jury,	“[a]	curative	instruction	is	

often	sufficient	to	avert	the	danger	of	prejudice	.	.	.	.”		Theriault	v.	Swan,	558	A.2d	

369,	371	(Me.	1989).	

      [¶23]		Here,	the	only	references	to	workers’	compensation	were	elicited	

to	explain	why	Nason	left	Pruchnic’s	care.		The	court,	in	response,	instructed	

the	 jury	 that	 it	 must	 “completely	 disregard”	 references	 to	 workers’	

compensation,	and	that	it	“may	not	consider	what	benefits	were	received,	what	

they	 amounted	 to,	 or	 what	 rights	 existed	 based	 upon	 the	 payment	 of	 those	

benefits.”		We	must	assume	that	the	jury	followed	the	court’s	instruction,	which	
                                                                                 13	

was	 straight-forward	 and—contrary	 to	 Pruchnic’s	 assertion—not	 confusing.		

See	id.;	State	v.	Franzen,	461	A.2d	1068,	1073	(Me.	1983)	(“We	cannot	presume	

that	the	jury	was	too	ignorant	to	comprehend	the	law	given	to	them	in	[the]	

case	and	to	apply	the	same	to	the	facts	.	.	.	.”).		Therefore,	we	find	no	obvious	

error	in	the	court’s	workers’	compensation	jury	instruction.	

         The	entry	is:	

                            Judgment	affirmed.	
	
	      	     	      	     	      	
	
Ernest	J.	Babcock,	Esq.	(orally),	Adria	Y.	LaRose,	Esq.,	and	Janna	Gau,	Esq.,	Eaton	
Peabody,	Bangor,	for	appellants	Timothy	Pruchnic	and	Eastern	Maine	Medical	
Center	
	
Jodi	L.	Nofsinger,	 Esq.	(orally),	and	Taylor	A.	Asen,	Esq.,	 Berman	&	Simmons,	
P.A.,	Lewiston,	for	appellee	Robbie	M.	Nason	
	
	
Penobscot	County	Superior	Court	docket	number	CV-2015-137	
FOR	CLERK	REFERENCE	ONLY